Title: To James Madison from Robert Smith, [29 October] 1809
From: Smith, Robert
To: Madison, James


Sir,
Sunday Morning [29 October 1809]
I have not yet sufficiently regained my health to give the necessary attention to Mr Jackson’s last letter. But it appears to me that we can’t consider it a satisfactory explanation, especially after having so solemnly declared that to be satisfactory it must shew not merely a violation of instructions but must moreover shew reasons strong & solid. What then are the reasons which we can admit or can consider strong & solid? We cannot accept this without in my Opinion abandoning the ground taken in the preceding notes. I am disposed, at present, to think it best to discontinue the correspondence with Jackson as unworthy of the attention of the govt. and to say to Pinkney whatever we wish to be laid before Congress. I will be fully able to attend at any hour tomorrow a consultation upon the question whether Mr Jackson ought to be answered or upon any other subject. With great Regard &c &c &c
R Smith
